753 N.W.2d 149 (2008)
Jimmy Lee GRAY, Jr., Plaintiff-Appellee, and
Jimmylee Gray, Sr., Plaintiff-Appellant,
v.
DETROIT MUNICIPAL PARKING DEPARTMENT and Administrative Hearings Officers, Defendants-Appellees.
Docket No. 136432. COA No. 274356.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for stay and to expand the record are DENIED. The motion to strike is GRANTED. The motion for peremptory reversal is DENIED.